Order entered May 4, 2021




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-21-00031-CV

                      DRISTI SHRESTHA, Appellant

                                      V.

               ENYA HERNANDEZ GONZALEZ, Appellee

              On Appeal from the County Court at Law No. 5
                          Dallas County, Texas
                  Trial Court Cause No. CC-19-02805-E

                                  ORDER

     Before the Court is appellant’s May 3, 2021 unopposed request for extension

of time to file a petition for permissive appeal. We GRANT the motion and

EXTEND THE DEADLINE to June 3, 2021.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE